Citation Nr: 1038575	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for brachial 
plexus of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 to 
December 1969.  He also served a period of active duty for 
training (ACDUTRA) in July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

As support for his claim, the Veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in July 2010.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
nerve damage of the left arm and shoulder in a July 1983 rating 
decision.  The Board confirmed this rating decision in a June 
1984 decision.  

2.  The additional evidence received since the June 1984 Board 
decision is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 
38 C.F.R. § 20.1100 (2010). 

2.  New and material evidence has not been received since the 
June 1984 Board decision to reopen the claim for service 
connection for brachial plexus of the left upper extremity.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in March 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issue on appeal, the March 2007 
VCAA notice letter is compliant with the decision by the U. S. 
Court of Appeals for Veterans Claims (Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained 
the bases of the prior denials (i.e., the deficiencies in the 
evidence when the claim was previously considered).  

Additionally, the March 2007 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the March 2007 VCAA notice letter 
prior to the January 2008 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's active and Reserve service treatment records (STRs) 
private treatment records as identified and authorized by the 
Veteran.  The Veteran's service personnel records (SPRs) also 
have been associated with the claims file.  Additionally, the RO 
had previously provided the Veteran with a VA examination in 
connection with his claim on appeal.  Further, he and his 
representative have submitted several statements in support of 
his claim.  The Veteran was also provided an opportunity to 
provide testimony before the undersigned Veterans Law Judge.  
Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Analysis

The RO previously denied service connection for nerve damage of 
the left arm and shoulder in a July 1983 rating decision.  This 
denial was affirmed by a June 1984 Board decision.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the face 
of the decision. 38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 
364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Chairman did 
not order reconsideration of the Board's July 1983 decision, it 
is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.302, 20.1100.    

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

The Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996).  Accordingly, regardless of the RO's 
actions, the Board must initially determine on its own whether 
there is new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this claim.  
If the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

The Veteran's claim to reopen a previously denied claim for 
service connection for brachial plexus of the left upper 
extremity was received in March 2007.  Therefore, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for a left shoulder and left 
arm disability in the aforementioned June 1984 decision because 
there was no evidence of a chronic disability of the left 
shoulder and left arm that was incurred in or aggravated by 
service.  

Evidence of record at the time of the June 1984 Board decision 
consisted of the Veteran's original claim application; his active 
service and Reserve STRs; SPRs from the U.S. Marine Corps; a VA 
examination report dated in May 1983; private treatment records 
from R. A. Rose, M.D., dated from March 1983 to April 1983; 
statements from J. L. Boswell, M.D., dated in March 2001; private 
treatment records from North County Industrial Medical Group 
dated in June 1982; a statement from a private physician, E. 
Hisken, M.D., dated in July 1982; letters from the Veteran's 
former employer dated in July 1982 and September 1982; and the 
transcript of a hearing before RO personnel dated in February 
1984.  

The additional evidence received since the June 1984 Board 
decision consists of additional SPRs; private treatment records 
from the Eastside Family Medical Clinic dated from January 1999 
to July 2006; private treatment records from L. Weaver, M.D., 
dated from January 2005 to April 2007; private treatment records 
from R. Davis, M.D., dated from February 2004 to May 2005; 
private treatment records from D. C. Talpos-Reed, M.D., dated 
from February 1995 to May 2005; private treatment records from 
Crockett Hospital dated from December 2003 to March 2004; private 
treatment records from M. Bailey, M.D., dated from September 2006 
to November 2006; a statement from L. Weaver, M.D., dated in 
September 2008; a Decision Review Officer (DRO) conference report 
dated in January 2009; the transcript of a videoconference 
hearing dated in July 2010; lay statements from the Veteran, his 
family members, and friends dated in April 2007, May 2007, and 
July 2010; and internet articles on the side effects of 
vaccinations.

Upon a review of the additional evidence received since the June 
1984 Board decision, the Board initially finds that the 
additional SPRs; statement from L. Weaver, M.D., dated in 
September 2008; lay statements from the Veteran, his family 
members, and friends dated in April 2007, May 2007, and July 
2010; the DRO conference report dated in January 2009; the 
transcript of a videoconference hearing dated in July 2010; and 
internet articles on the side effects of vaccinations to be 
cumulative of evidence that was previously of record.  The Board 
finds these records and statements merely repeat and summarize 
the Veteran's contentions that he currently has a left arm and 
left shoulder disorder and continuity of symptomatology thereof 
since service that resulted from inoculations that he received 
during his period of ACDUTRA in July 1981.  Cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).      

Finally, with respect to the aforementioned private treatment 
records, the Board finds that, although this evidence is "new" 
and not cumulative or redundant of the evidence at the time of 
the June 1984 Board decision, it is not "material" within the 
meaning of 38 C.F.R. § 156(a).  In particular, these private 
treatment records contain no documentation of a current diagnosis 
of a left arm or left shoulder disorder that resulted from 
vaccinations the Veteran received during service.  Thus, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
regard, the additional evidence does not show that the Veteran 
has a left arm or left shoulder disorder that is a result of, or 
aggravated by, service.  

Accordingly, the Board finds no new and material evidence has not 
been received to reopen the previously denied claim for service 
connection for brachial plexus of the left upper extremity; the 
claim is not reopened.  38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).
    

ORDER

As no new and material evidence has not been received, the claim 
for service connection for brachial plexus is not reopened.  The 
appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


